DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed June 29th, 2022 has been entered. Claims 1-20 are pending. Claims 1-20 have been amended by the Applicant. Applicant’s amendments have overcome the claim objections and 112 rejections.
Allowable Subject Matter
Claims 1-20 are allowed.
Applicant's amendments and arguments filed June 29th, 2022 were fully considered and are persuasive.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to teach or show, alone or in combination, the claimed control unit for a medium voltage switching apparatus, wherein said control unit is adapted to carry out a diagnostic to check operating conditions of one or more components of said electric poles, the control unit adapted to  basing on a selectable ideal position curve, obtain one or more first curves indicative of an ideal behaviour of said switching apparatus, during the opening manoeuvre or the closing manoeuvre of the switching apparatus; basing on detection signals provided by a closed-loop control arrangement of said control unit by processing said servomotor status signal, calculate one or more second curves indicative of an actual behaviour of said switching apparatus, during the opening manoeuvre or the closing manoeuvre of said switching apparatus; and carry out a comparison procedure among said one or more first curves and the one or more second curves.
Regarding claim 14, the prior art fails to teach or show, alone or in combination, the claimed diagnostic method to check operating conditions of one or more components of one or more electric poles of a medium voltage switching apparatus, a control unit to control an operation of said switching apparatus, the diagnostic method; basing on a selectable ideal position curve, obtaining one or more first curves indicative of an ideal behaviour of said switching apparatus, during the opening manoeuvre or the closing manoeuvre of the switching apparatus; basing on detection signals provided by a closed-loop control arrangement of said control unit by processing said servomotor status signal, calculating one or more second curves indicative of an actual behaviour of said switching apparatus, during the opening manoeuvre or the closing manoeuvre of said switching apparatus; and carrying out a comparison procedure among said one or more first curves and the one or more second curves.
The prior art, either alone or in combination cannot reasonably be construed as adequately teaching the above limitations in combination with the remaining claim elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833